DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/10/2022. In the applicant’s response, claims 1, 8, and 10 amended. Accordingly, claims 1-11 are pending and being examined. Claims 1, 8, and 10 are independent form.

3.	The rejections of the claims 35 USC § 101 have been withdrawn in view of applicant’s amendments.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (“MEAN–VARIANCE PORTFOLIO OPTIMIZATION WHEN MEANS AND COVARIANCES ARE UNKNOWN1”, 2011, hereinafter “Lai”). 

Regarding claim 1, Lai discloses an evaluation system (the bootstrap estimate system for portfolio optimization; see Title and abstract) comprising: the system may maximize the bootstrap estimate based on Eμ,                        
                             
                            Σ
                        
                    ,                        
                             
                        
                    (wTn rn+1) − λ Varμ,                        
                             
                            Σ
                        
                     (wTn rn+1), in Sec. 4.1),) which evaluates, when there is a prediction model estimated using data generated from a true model, an optimal solution calculated from the prediction model in consideration of bias generated between evaluation based on the prediction model and evaluation based on the true model by using the system that inputs data stored in a storage unit and calculates the optimal solution based on the prediction model (the system may maximize the bootstrap estimate to obtain the optimal portfolio weight vector W in formula (2.6) and/or formula (3.6) by adjusting the bias between the evaluation bootstrap samples {r∗b1, . . . r∗bn} and the observed sample {r1, . . . , rn}; see formula (2.6), see Sec.4.1. It should be noticed, where the evaluation bootstrap samples {r∗b1, . . .  r∗bn} are input data and the observed sample {r1, . . . , rn} are true data; see Sec. 2.3). Lai does not explicitly disclose including “a processor” for performing the maximization of the bootstrap estimate as recited in the claim. However, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to employ a computer/processor to perform the maximization of the bootstrap estimate described in Sec. 4.1 and generate the estimated optimal portfolio weight vector shown (2.6) since a generic computer is widely applied to any mathematic calculations and doing this would amount to a simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, 9, 11, Lai discloses, selects, by a bootstrap method, from the data used for generation of the prediction model, estimates a first model using the selected data, and calculates, as bias of evaluation values between the true model and the prediction model, an evaluation difference which is a difference between first evaluation obtained by evaluating an optimal solution, calculated from the first model, by the first model and second evaluation obtained by evaluating the optimal solution by the prediction model (select λ and determine the difference the benchmark optimal solution and the estimated return wλr; see Sec 5.1 and form (5.1)). 
 
Regarding claim 3, Lai discloses the evaluation system according to claim 2, wherein the evaluation unit estimates a plurality of first models and calculate, as the bias of the evaluation values between the true model and the prediction model, an average of total sums of evaluation differences which are differences between first evaluation obtained by evaluating optimal solutions, calculated from the first models having been estimated, by the first models and second evaluation obtained by evaluating the optimal solutions by the prediction model (calculate the average of the bootstrap weight Vectors based on the differences obtained by formula (5.1); see Sec.2.2 and Sec.51.).  

Regarding claim 4, Lai discloses the evaluation system according to claim 3, 3PRELIMINARY AMENDMENTAttorney Docket No.: Q246597 Appln. No.: Not Yet Assigned wherein the evaluation unit rearranges the evaluation differences calculated each time one of the first models is estimated to determine an order of the evaluation differences and outputs, as an evaluation interval, a minimum value and a maximum value of the evaluation differences included in the order corresponding to a specified range (iteratively minimize {λE[(wT rn+1)2] − ηE(wT rn+1) and maximize {E[wT (η)rn+1] − λ Var[wT (3.3) (η)rn+1]}, see formula (3.3) and Sec.3.1) 

Regarding claim 5, Lai discloses the evaluation system according to claim 1, wherein the evaluation unit generates a second model obtained by adding noise to the prediction model and performs evaluation based on the true model from a linear sum of maximum values of evaluation values calculated from the second model and maximum values of evaluation values calculated from the prediction model (adding noise error                         
                            
                                
                                    ϵ
                                
                                
                                    i
                                    t
                                
                            
                        
                     into the return and maximize the bootstrap estimator; see formula (5.2) and Sec.4.1 ).  

Regarding claim 6, Lai discloses the evaluation system according to claim 1, wherein the evaluation unit estimates a third model using at least a part of the data used for generation of the prediction model and performs evaluation based on the true model from a linear sum of maximum values of evaluation values calculated from the prediction model and maximum values of evaluation values calculated from the third model (select the bootstrap samples {r∗b1, . . . , r∗bn}, 1<=b<=B, drawn with replacement from the observed sample {r1, . . . , rn}, and then maximize the bootstrap estimate to obtain the estimated optimal portfolio weight vector                         
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            b
                                        
                                    
                                
                                ^
                            
                        
                    ∗; see formula (2.6), see Sec.4.1).  

Regarding claim 6, Lai discloses the evaluation system according to claim 6, wherein the evaluation unit estimates a plurality of third models and performs evaluation based on the true model from a linear sum of the maximum values of the evaluation values calculated from the prediction model and an average of total sums of maximum values of evaluation values calculated from the third models (calculate the linear sum of the weights which are obtained by maximizing the bootstrap estimate; see formula (2.6) and Sec.41.).  

Regarding claim 8, 10, the subject matter of the claim essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1, 8, and 10, filed on 11/10/2022, have been fully considered but they are not persuasive. 

On page 13 of applicant’s response, applicant argues:
“First, the premise described in Lai is completely different from the present application. 
Specifically, an assumption is made in Lai is that the Multifactor pricing model and/or 
the Bayes and shrinkage estimator are used in the task of optimizing the mean-variance portfolio. 

In contrast, according to a non-limiting embodiment of the present application, a 
prediction model is used in the decision-making task, for example, as expressed in [Math. 3] and [Math. 4], as described in [0013]-[0015] of the specification. This difference between the present application and Lai makes it difficult to apply the method described in Lai to the task of evaluation of the present application.”

(The emphases added by the examiner.)


The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. In the first instance, the argument of “[t]his difference between the present application and Lai makes it difficult to apply the method described in Lai to the task of evaluation of the present application” is only an applicant’s opinion rather than evidence. Indeed, the decision-making task disclosed by the present application includes the task of optimizing portfolio in the method/system of Lai since optimizing portfolio is one of decision-making tasks. Therefore, the argument is unpersuasive.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/28/2022